Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

Applicant's election with-traverse claims 9 through 15, non-Elected claims 1-8 and 16-20 are considered.  Claims 1-20 are pending.  
Reasons to Arguments

     Applicant's arguments regarding non-Elected claims 1-8 and 16-20 are persuasive, therefore, restriction with respect to claims 1-20 withdrawn.  
Allowable Subject Matter

       Claims 1-20 are allowed.  
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Schipper (Schipper et al., U.S. Patent No. 10,094,930 B2) teaches a system to detect spoofing attacks that includes a satellite-motion-and-receiver-clock-correction, a compute-predicted-range, delta-range, a subtractor, and delta-range- (e.g., Schipper, Abstract).     However, the reference does not expressly teach the following underlined limitations:      A system for detecting signal spoofing by monitoring for abnormal divergence in pseudorange values, the system comprising: at least one antenna configured to detect satellite signals from a plurality of satellites; at least one receiver in communication with the at least one antenna to receive the detected satellite signals; and a controller in communication with the at least one receiver, the controller configured to determine raw pseudorange values from the received satellite signals, the controller further configured to apply at least one first filter on the raw pseudorange values to generate an output of first filtered pseudorange values, the controller configured to compare the output of the first filtered pseudorange values with one of the raw pseudorange values and second filtered pseudorange values from a second filter, the controller further configured to determine if spoofing is present in the received satellite signals based on a determined divergence between the output of first filtered pseudorange values and one of the raw pseudorange values and the second filtered pseudorange values, as disclosed in independent claim 1.      A method of determining if received satellite signals are being spoofed, the method comprising: determining raw pseudorange values from received satellite signals; communicating the raw pseudorange values to a first path and a second path; smoothing the raw pseudorange values with a filter in at least one of the first and second paths; and determining if spoofing is occurring based on a detected divergence between outputs in the first and second paths, as disclosed in independent claim 9.      A method of operating a vehicle with a system for detecting signal spoofing by monitoring for abnormal divergence in pseudorange values, the method comprising: receiving satellite signals with at least one receiver; determining raw pseudorange values from the received satellite signals; applying a first filter to the determined raw pseudorange values to generate first smoothed pseudorange values; applying a second filter to the determined raw pseudorange values to generate second smoothed pseudorange values, the second filter having different filter characteristics than the first filter; determining if spoofing is occurring based on a detected divergence between the first smoothed pseudorange values and the second smoothed pseudorange values; and controlling a navigating system of the vehicle based in part on determined spoofing, as disclosed in independent claim 20.      For these reasons, independent claims 1, 9, and 16 are allowed.  Claims 2-8, 10-15, 17-20 are depend of independent claims 1, 9, and 16 are allowed for the same reasons set 
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
February 26, 2022